Citation Nr: 0819372	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  03-30 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than April 1, 
2002, for the grant of a 10 percent evaluation for residuals 
of frostbite of the right hand and fingers.

2.  Entitlement to an effective date earlier than April 1, 
2002, for the grant of a 10 percent evaluation for residuals 
of frostbite of the left hand and fingers.


REPRESENTATION

Appellant represented by:	Patricia A. Cresta-Savage, 
Attorney


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran had active military service from June 1986 to 
July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA), awarding the veteran 10 percent evaluations 
each for his residuals of a cold injury to the right hand and 
fingers and residuals of a cold injury to the left hand and 
fingers, and lumbosacral strain; all three disability ratings 
were effective April 1, 2002.

In the appellant's brief received in May 2006, the veteran's 
representative requested increased evaluations for residuals 
of a left shoulder injury, residuals of cold injuries of the 
feet and for hammertoes/bilateral pes planus disabilities.  
Because the Board is without jurisdiction as to those 
matters, they are referred to the RO for disposition as 
appropriate.

In June 2006, the Board remanded this matter to the RO to 
afford due process and for other development.  Following 
completion of the Board's requested actions, the RO continued 
the denial of the veteran's claims (as reflected in a January 
2007 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.  The Board notes 
that a copy of the January 2007 SSOC was mailed to the 
veteran's representative at the address of record and was 
returned marked as unable to forward.  However, the veteran 
did receive actual notice of the SSOC, as evidenced by his 
response dated in February 2007.

This case was again before the Board in April 2007.  At that 
time the Board denied the veteran's claims, and the appellant 
appealed to United States Court of Appeals for Veterans 
Claims (hereinafter, "Court").  Pursuant to a Joint Motion 
for Partial Remand, the portion of the Board's decision 
pertaining to the veteran's claims for an earlier effective 
date vis-à-vis 10 percent disability evaluations for 
residuals of frostbite of the hands was vacated and remanded 
for readjudication consistent with the Motion.  The appeal as 
to the remaining issue was dismissed. 

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The veteran filed his claim for increased rating for 
residuals of frostbite of the right hand and fingers on April 
1, 2002, more than one year from the effective date of a 
liberalizing regulation.  

3.  The veteran filed his claim for increased rating for 
residuals of frostbite of the left hand and fingers on April 
1, 2002, more than one year from the effective date of a 
liberalizing regulation.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date of 
April 1, 2001, but no earlier, for the assignment of a 10 
percent rating for residuals of frostbite of the right hand 
and fingers have been met.  38 U.S.C.A. §§ 1155, 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.114, 3.400, 4.104, 
Diagnostic Code 7122 (2007).

2.  The criteria for the assignment of an effective date of 
April 1, 2001, but no earlier, for the assignment of a 10 
percent rating for residuals of frostbite of the left hand 
and fingers have been met.  38 U.S.C.A. §§ 1155, 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.114, 3.400, 4.104, 
Diagnostic Code 7122 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in October 2002, and November 2006.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in any evidence in his possession that would 
support his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  In addition, 
the veteran supplied a statement dated in April 2008 to the 
effect that he had no additional evidence and that the claims 
should be readjudicated.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  No further action is 
necessary for compliance with the VCAA.   

Earlier Effective Date

VA law generally provides that the effective date of an 
evaluation and award of compensation for an increased rating 
claim is the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).  
An earlier effective date may be assigned when it is 
factually ascertainable that an increase in disability 
occurred and the claim for increase was received within one 
year from that date, but otherwise the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.151(a)(2007).  VA regulations also provide that 
the terms claim and application mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

Following a rating action, appellate review will be initiated 
by a notice of disagreement and completed by the filing of a 
substantive appeal (VA Form 9) after a statement of the case 
(SOC) is furnished as prescribed in the provisions of 38 
U.S.C.A. § 7101 et seq. and regulations of the Secretary.  38 
U.S.C.A. § 7105(a).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement (NOD).  While special 
wording is not required, the communication must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  38 C.F.R. § 20.201 (2007).

The Joint Remand in this case directed the Board to discuss 
the applicability of 38 U.S.C.A. § 5110(g), which is most 
frequently applied when the law controlling an issue changes 
after a claim has been filed but before the judicial process 
has been concluded.  Nevertheless, the provisions of 38 
U.S.C.A. § 5110(g) constitute an exception to 38 U.S.C.A. § 
5110(a).  

Under 38 U.S.C.A. § 5110(g), subject to the provisions of § 
5101 of title 38, where compensation, dependency and 
indemnity compensation, or pension is awarded or increased 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the act or administrative issue.  In no 
event shall such award or increase be retroactive for more 
than one year from the date of application therefor or the 
date of administrative determination of entitlement, 
whichever is earlier.  In this case, the "date of 
administrative determination of entitlement" is the date of 
the VA determination authorizing the benefit, here, the RO's 
April 2003 rating decision.  See also McCay v. Brown, 9 Vet. 
App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997); 38 
C.F.R. §§ 3.114, 3.400(p).


38 C.F.R. § 3.114, which implement 38 U.S.C.A. § 5110(g), 
states:

Where pension, compensation, dependency and 
indemnity compensation, or a monetary 
allowance under 38 U.S.C. chapter 18 for an 
individual who is a child of a Vietnam 
veteran is awarded or increased pursuant to 
a liberalizing law, or a liberalizing VA 
issue approved by the Secretary or by the 
Secretary' s direction, the effective date 
of such award or increase shall be fixed in 
accordance with the facts found, but shall 
not be earlier than the effective date of 
the act or administrative issue.  Where 
pension, compensation, dependency and 
indemnity compensation, or a monetary 
allowance under 38 U.S.C. chapter 18 for an 
individual who is a child of a Vietnam 
veteran is awarded or increased pursuant to 
a liberalizing law or VA issue which became 
effective on or after the date of its 
enactment or issuance, in order for a 
claimant to be eligible for a retroactive 
payment under the provisions of this 
paragraph the evidence must show that the 
claimant met all eligibility criteria for 
the liberalized benefit on the effective 
date of the liberalizing law or VA issue and 
that such eligibility existed continuously 
from that date to the date of claim or 
administrative determination of entitlement. 
The provisions of this paragraph are 
applicable to original and reopened claims 
as well as claims for increase. 
(1) If a claim is reviewed on the 
initiative of VA within 1 year from 
the effective date of the law or VA 
issue, or at the request of a 
claimant received within 1 year 
from that date, benefits may be 
authorized from the effective date 
of the law or VA issue. 
(2) If a claim is reviewed on the 
initiative of VA more than 1 year 
after the effective date of the law 
or VA issue, benefits may be 
authorized for a period of 1 year 
prior to the date of administrative 
determination of entitlement. 
(3) If a claim is reviewed at the 
request of the claimant more than 1 
year after the effective date of 
the law or VA issue, benefits may 
be authorized for a period of 1 
year prior to the date of receipt 
of such request.
38 C.F.R. § 3.114 (2007)

712
2
Frozen feet, residuals of (immersion foot).
Ratin
g

With loss of toes, or parts, and persistent 
severe symptoms:
              Bilateral
              Unilateral
50
30

With persistent moderate swelling, 
tenderness, redness, etc:
              Bilateral
              Unilateral
30
20




With mild symptoms, chilblains:
              Bilateral
              Unilateral

1
0
1
0

Note:  With extensive losses, higher ratings may be found 
warranted by reference to amputation ratings for toes and 
combinations of toes; in the most severe cases, ratings 
for amputation or loss of use of one or both feet should 
be considered.  There is no requirement for loss of toes 
or parts for the persistent moderate or mild under this 
diagnostic code.  

38 C.F.R. § 4.104, Diagnostic Code 7122 (prior to August 13, 
1998).

712
2
Cold injury residuals:
Ratin
g

With the following in affected parts:
 

Arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: 
tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched 
out lesions, or osteoarthritis)
30

Arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, 
color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, 
or osteoarthritis)
20

Arthralgia or other pain, numbness, or cold 
sensitivity
10
Note 1: Separately evaluate amputations of fingers or toes, 
and complications such as squamous cell carcinoma at the site 
of a cold injury scar or peripheral neuropathy, under other 
diagnostic codes. Separately evaluate other disabilities that 
have been diagnosed as the residual effects of cold injury, 
such as Raynaud's phenomenon, muscle atrophy, etc., unless 
they are used to support an evaluation under diagnostic code 
7122.
Note 2: Evaluate each affected part (e.g., hand, foot, ear, 
nose) separately and combine the ratings in accordance with 
§4.25 and §4.26.
38 C.F.R. § 4.104, Diagnostic Code 7122, effective August 13, 
1998. 

Analysis

As a preliminary matter, the veteran asserts that he was 
never properly notified of the appeals process because he 
asserts he never received a substantive appeal VA Form 9 with 
regard to any rating actions undertaken prior to the April 
2003 rating on appeal.  Although it has been averred that the 
veteran was not provided a Form 9 following the earlier 
rating actions, under the circumstances, there would be no 
need for the veteran to have been provided a VA Form 9, until 
he had submitted a NOD and a SOC was furnished in response 
thereto.  In the absence of a prior NOD and SOC, there is no 
prejudice in his not having previously received a VA Form 9.

In addition, there is a presumption of regularity under which 
it is presumed that government officials "have properly 
discharged their official duties."  See United States v. 
Chemical Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 
(1926).  In Ashley v. Derwinski, 2 Vet. App. 307, 308-309 
(1992), the United States Court of Appeals for Veterans 
Claims (Court) found that the presumption of regularity 
applied to VA mailings of notice.  The Court found that the 
presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties.  This presumption of regularity 
applies equally to VA's mailing of Regional Office (RO) 
decisions.  See Ashley, 2 Vet.App. at 309; Mason v. Brown, 8 
Vet. App. 44, 53-55 (1995); Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994).

The Court has held that VA need only to mail notice to the 
latest address of record in order for the presumption of 
regularity to attach.  See Mindenhall, 7 Vet. App. at 274.  
In Ashley, 2 Vet. App. 307, 308-309 (1992), the Court found 
that, once attached, clear evidence to the contrary is 
required to rebut the presumption of regularity.  A review of 
the file indicates that notices of prior actions were mailed 
to the veteran at the addresses he provided; and these 
notices were not returned as undeliverable.  The regularity 
of the mail is presumed.

A rating action in February 1993 awarded service connection 
for frostbite of the hands and feet.  A noncompensable (zero 
percent) rating was assigned for each hand and foot.  An 
effective date of July 23, 1992, the date of a VA medical 
examination confirming the disability was assigned.  The 
veteran did not appeal that determination. 

Prior to the April 2002 claim, from which the present appeal 
derives, the veteran previously filed for increased ratings 
in September 1994.  Thereafter, he was afforded a VA medical 
examination in December 1994.  During that VA medical 
examination, the veteran reported numbness in his fingers, 
and that his hands and feet became numb and hardened during 
winter.  Upon physical examination it was noted that the 
color of his hands and feet was normal; skin was dry and 
warm; neurological examination, including light touch and 
vibration, was within normal limits.  The diagnosis was 
residuals of frostbite manifested by cold sensitivity.  

In a March 1, 1995, rating action, noncompensable ratings 
were continued for frostbite residuals.  The veteran was 
officially informed of that decision on March 7, 1995, and he 
was advised of the appeals process.  Inasmuch as the veteran 
did not perfect a timely appeal, the RO's decision is final.  
38 U.S.C.A. § 7105.  No other rating actions followed, until 
the rating action presently being appealed.

As noted above, the present appeal derives from a claim for 
increased (compensable) ratings received at the RO on April 
1, 2002.  A VA examination was afforded in January 2003, 
which documented the veteran's reported history of symptoms 
limited to only numbness in the distal portions of his 
fingers with sparing of his feet.  The physical examination 
did not include specific clinical findings regarding the 
hands.  Diagnostic impression, in pertinent part, was minimal 
residuals of frostbite history with non-focal neurological 
examination.  X-rays showed normal hands and feet.  

The veteran's cold injury residuals to his hands, evaluated 
in the context of the pertinent criteria, were determined to 
warrant separate 10 percent disability evaluations pursuant 
to an April 2003 rating.  Compensable ratings were assigned 
effective April 1, 2002, the date of the claim. 

A review of the claims folder reveals that there are no 
medical records pertaining to the claimed disorders dated 
during the year prior to the date when the claim was filed.  
In May 2006, the veteran submitted an Affidavit, which 
included the following statement:  "I presently suffer from 
. . . 2nd degree frostbite of both hands. . . .  These 
injuries do not and have not changed in the degree of 
severity that I first suffered since their onset. . . . I am 
therefore [requesting an effective date to coincide with] the 
date of my honorable discharge."  

Inasmuch as the veteran did not previously initiate the 
process of appellate review, the prior ratings are final, and 
the decisions will not be disturbed in the absence of clear 
and unmistakable error, a claim not presently before the 
Board.

Based upon the evidence of record, the Board finds that the 
veteran submitted his claim for an increased rating to VA on 
April 1, 2002.  The veteran did not report any treatment for 
his service-connected disabilities prior to that time.  In 
the context of the most current VA examination (January 
2003), the veteran reported symptoms of numbness in his hands 
as the only symptoms purportedly associated with his cold 
injury residuals.  The Board has also considered the 
veteran's May 2006 affidavit which indicates "that the 
disability that afflicts his hands has not changed materially 
since the time he filed his original claim".  Joint Motion 
for Remand at Page 5.  

In the present case, the Board must consider entitlement to 
an earlier effective date from the perspective of 38 U.S.C.A. 
§ 5110(g).  Initially, it must be determined whether the 
August 13, 1998 revision to Diagnostic Code 7122 constituted 
a liberalizing law.  Prior to that revision, Diagnostic Code 
7122 pertained only to frozen feet (immersion foot) albeit, 
as a matter of fact, entitlement to service connection was 
established for the veteran's hands as well as his feet 
pursuant to that earlier version of the Diagnostic Code.  
Nevertheless, a liberalizing law or administrative issue is 
any change in the law or regulations that creates a new 
benefit or basis of entitlement.  The July 1998 revision to 
the pre-existing Diagnostic Code 7122, now contemplates cold 
injuries at sites in addition to those affecting the feet in 
the schedule for rating cold injuries, and, therefore, was a 
liberalizing VA administrative regulation for purposes of 38 
C.F.R. § 3.114(a).  VAOPGCPREC 26-97 (July 16, 1997).  

In McCay v. Brown, 106 F.3d 1577, 1580 (Fed. Cir. 1997), the 
Federal Circuit discussed the application of 38 U.S.C.A. § 
5110(g) and 38 C.F.R. § 3.114.  The Federal Circuit noted 
that the purpose of section 5110(g) was to provide a one-year 
grace period, such as that allowed after service discharge or 
death, following the enactment of liberalizing laws for 
potential beneficiaries who would otherwise be penalized by 
not filing prompt post-enactment claims.  Id.  

Construing the evidence in a light most favorable to the 
veteran, the evidence does not demonstrate that the severity 
of his disabilities was any more or less debilitating during 
the year preceding his most recent application (April 1, 
2002) for increased rating than the level of severity of his 
disorder that led to his compensable awards pursuant to the 
April 2003 ratings.  Because the statute and regulation 
governing effective dates of awards authorize a grant for a 
one year period retroactive from the date of application 
where an award is pursuant to liberalizing law, the effective 
date of April 1, 2001, one year prior to the filing of the 
veteran's claim is appropriate in this case.  In the absence 
of similarly restrictive language under Section 3.400 (p), 
the limiting effect of 3.400 (o) (requiring factually 
ascertainable evidence of an increase in disability) does not 
seem to apply to determination of effective dates in the 
context of liberalizing laws.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  Beyond the award set forth 
above, the Board finds the preponderance of the evidence is 
otherwise against the claims.




ORDER

An effective date of April 1, 2001, for the assignment of a 
10 percent rating for residuals of frostbite of the right 
hand and fingers is granted, subject to the provisions 
governing the award of monetary benefits.  

An effective date of April 1, 2001, for the assignment of a 
10 percent rating for residuals of frostbite of the left hand 
and fingers is granted, subject to the provisions governing 
the award of monetary benefits.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


